Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
Status of the Claims
Claims 1, 3, 4, 7-10, 12-33 and 35 are pending, and by way of applicant’s election noted in 04/26/2019, claims 27-33 and 35 have been withdrawn. Therefore, claims 1, 3, 4, 7-10 and 12-26 are examined on the merits to which the following grounds of rejections are applicable.  

Withdrawn objection/ rejections:
Applicant's amendments/arguments filed 03/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claims 1, 3, 4, 7-10 and 12-26 are rejected under 35 USC 103 as being obvious over Baldwin et al. (US2017/0266294A1, IDS of 09/06/2019) in view of Cao et al. (CN101015559A, IDS of 05/22/2020) and/or Sun et al. (CN10102078286A, IDS of 05/22/2020).  

Applicant claims including the below claim 1 filed 03/23/2021:

    PNG
    media_image1.png
    270
    1273
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Baldwin et al. (US2017/0266294A1, IDS of 09/06/2019) teaches aqueous formulations containing an anti-infection agent, a biocompatible polysaccharide, an osmotic pressure regulator, a pH regulator, and water, wherein a gel containing the therapeutic agent is formed in situ upon instillation of the formulations onto the skin and a body cavity of a subject and the formulations of this invention are useful for treating infectious diseases of skin or a body cavity (e.g., eye, nose, or  the in situ gel-formation formulation contains povidone iodine (PVP-I) having significantly different physical and chemical properties, such as strong acidity, water-solubility, ion complex equilibrium, comparing to all reported small molecule drugs, which potentially affect gellan gum's gel-forming ability but povidone iodine's addition into polysaccharide natural polymer materials such as, preferably deacetylated gellan gum (DGG), reduces the required gellan gum concentration in order for gel-formation significantly, and gellan gum's concentration can be less than 0.5% (w/w) in compositions containing PVP-I when mixing with the simulated tear to form a gel, and although gellan gum has an ion-sensitive property, its viscosity does not increase at physiological temperature (34C) due to the dilution of simulated tear after mixing with simulated tear and therefore gellan gum itself cannot form in-situ gel in the eye upon instillation and the viscosity of the gellan gum solution containing PVP-I is significantly increased at physiological temperature (34C) which shows a typical in-situ gel property after mixing with simulated tear ([0015]-[0016]); and the composition may comprises steroids ([0106]); the PVP-I is used in an amount of 0.1 to 5.0% or 0.1 to 0.6% by weight (claims 3-6 of prior art) which overlaps the instant range of 0.5 to 5% or 0.2 to 1.0% (instant claim 1 (in part), claims 3-4 and 12); the composition further comprises sodium alginate, xanthan, carrageenan in an amount of 0.1-0.5 or 0.3 to 0.4% by weight which overlaps the instant range of 0.1 to 2.0% or 0.1 to 0.5% (claim 9 of prior art) (instant claims 8-10); the composition further comprises osmotic pressure regulator, surfactant, cooling agent, viscosity increasing agent, pH regulator, cooling agent (instant claim 12) where the osmotic pressure regulators include sodium chloride, glycerol, polyethylene glycol 400 (PEG400), mannitol or boric acid in an amount of 0.1 to 0.5% by weight which is identical to the instant range (claims 10 and 12 of prior art)(instant claims 13-14), surfactant includes polysorbate 20, 60, 80, etc. polyoxyethylene surfactant, polyoxypropylene surfactant, cyclodextrin, tyloxapol,  etc. in an amount of 0.01 to 2% by weight ([0113]) which is identical to the instant range of 0.01 to 2% (instant claims 15-16), viscosity agent includes polyvinyl alcohol, polyvinyl pyrrolidone, methyl cellulose, hydroxy propyl methylcellulose, hydroxyethyl cellulose, carboxymethyl cellulose, hydroxypropyl cellulose, other agents known to those skilled in the art, or a combination thereof, and in an amount of from 0.01% to 2% by weight ([0114]) which is identical to the instant range (instant claims 17-18), cooling agent includes menthol, menthol derivatives including methane glycerin acetyl and methyl esters, carboxamides, methane glycerol ketals, alkylsubstituted ureas, sulfonamides, terpene analogs, furanones, and phosphine oxides; or camphor, and borneol, etc. ([0106]) (instant claim 19), or pH regulator includes sodium hydroxide, trishydroxymethylaminomethane (Tris), or phosphoric acid of pH 5.0-9.0 or 5.0-6.0 ([0060] and claims 14-17 of prior art) which overlaps the instant range of 4-7 or 4-6 (instant claims 20-22); the composition further comprises anesthetic agent ([0110])(instant claim 23); the composition is provided in the form of aqueous gel form solution (abstract and entire document) (instant claims 24-25); water is added to the aqueous formulation ready for instillation of the formulation onto the body cavity of a subject including eye, nose, vagina, etc. (claims 1 and 18 of prior art) (instant claim 26). 

 Cao teaches instant (=in-situ) gelling agent containing composition for treating allergic rhinitis comprising momestasone furoate, budesonide, and a gelling agent selected from deacetylated gellan gum, sodium alginate, carrageenan in the form of solution for spraying and in an amount of 0.1-1 and the solution has the advantages of simple preparation, accurate administered dose, and can prolong the contact time of medicine and schneiderian membrane; and improves therapeutic effect of the medicine to anaphylactic rhinitis (abstract, claims 1 and 4 of prior art); the composition further comprises a pH regulator such as sodium hydroxide, potassium hydroxide, triethanolamine, to obtain a pH about 5.0-8.0 (claims 12-13 of prior art); the composition further comprises salts such as sodium chloride, calcium chloride, sodium bicarbonate, potassium chloride, etc., (bridging paragraph pages 9-10); and the composition is provided in the form of gel (e.g., abstract and the Examples) or stored in solution (abstract); and the water is added to form solution for injection (the Examples); the solution is applied to nasal cavity via injection or spraying (abstract and the Examples); and the gel is formed in-situ (see entire document). 
Sun teaches in-situ gel containing a ciclesonide as an active component, an ion-sensitive type hydrophilic gel material, other pharmaceutically acceptable auxiliary materials, and the balance of water (abstract and [0011]-[0012]) wherein the ion-sensitive type hydrophilic gel material includes deacetylated gellan gum, sodium alginate, xanthan gum, welan gum, carrageenan, and among them, the preferred gelling agent is deacetylated gellan gum and/or sodium alginate (e.g., [0011]-[0012], in-situ gel has the hydrophilic three-dimensional net structure and the favorable tissue compatibility of gel preparation, simultaneously, unique solution-gel conversion character make its have concurrently preparation simple, easy to use, with agents area advantages such as particularly the mucous membrane tissue affinity is strong, the holdup time is long, purposes and good control release performance widely, and in addition, the formation mechanism of situ-gel is the response that utilizes macromolecular material to stimulate to external world, make polymer issue the reversible change of diffusing state estranged or conformation, finish by the conversion process of solution to gel at physiological condition and correspondingly, this special gel can be divided into types such as temperature, ionic strength or pH sensitivity (see Summary of the Invention section). Further, this prior art teaches budesonide and fluticasone has been used for the same allergic rhinitis treatment (see background of prior art).  Sun also  teaches the composition further comprises osmotic pressure regulator such as mannitol, glycerol, EPG, and/or sodium chloride, pH regulator such as sodium hydroxide, TEA, potassium hydroxide, HCl, etc., with pH to 3.5 to 5.0 or 5.0-8.0, wetting agent, antiseptic agent, surfactant such as Tween in an amount of 0.1-8%, suspending agent (=thickening agent) such as HPMC, MC, CMC, arabic gum in an amount of 0.1-6%; the solution is applied to nasal cavity by injection or spraying (the Examples); the composition is in the form of aqueous solution or suspension and the water is added for injection (the Examples) and the gel is formed in-situ (see entire document). The prior art teaches nasal in-situ gel is the ion-sensitive type gel ([0011]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Baldwin is that Baldwin does not expressly teach the exact ranges of polysaccharide and antiseptic PVP-I of instant claims 1 and 3-4 and 9-10.  
2. The difference between the instant application and the Baldwin reference is that Baldwin does not expressly teach specific species of steroid of instant claims 1 and 7. The deficiencies are cured by Cao and Sun.   

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further optimize or adjust the amounts of antiseptic agent, tonicity agent (=the instant osmatic pressure regulator), and polysaccharide of Liang with the instant ranges without undue experimentation because the prior art ranges overlap the instant ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define steroid of Baldwin with momeason, fluticasone, budesonide of Cao/Sun or to further specifically select deacetylated gellan gum (DGG), as taught by Cao and/or Sun, in order to treat allergic rhinitis. Since said steroid species have equivalent function, its selection would have 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new primary reference. 
Although applicant alleges unexpected results of in-situ gel forming matrix from the combination of povidone-iodine and specific polysaccharide DGG,  the results  would be expected in light of the teachings of Baldwin including [0015]-[0016]). Further, the alleged increased solubility in the aqueous pharmaceutical compositions containing povidone-iodine, DGG, and steroid would be a natural results of combined elements of the applied art. In this regard, please see case law stating Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.
In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
All examined claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.